Citation Nr: 1227951	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-04 990	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for chronic low back strain.  

2.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as being secondary to chronic low back strain.

3.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as being secondary to chronic low back strain.

4.  Entitlement to service connection for a cervical spine disability, to include as due to a service-connected chronic low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to January 1975 and from February 1975 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2009, the Veteran's service representative notified VA that the Veteran had moved to the jurisdiction of the RO in Nashville, Tennessee.  That facility retains jurisdiction in this appeal.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of entitlement to a disability rating greater than 10 percent for a low back disability and his claims of service connection for a cervical spine disability, to include as due to a service-connected low back disability, and for radiculopathy of the left lower extremity and of the right lower extremity can be adjudicated.
The Board notes initially that the Veteran has contended that certain of his post-service VA treatment records are missing and have not been associated with the claims file.  For example, in statements on his VA Form 9 (substantive appeal) dated on January 13, 2009, and date-stamped as received by the RO on February 5, 2009, the Veteran asserted that a computerized tomography (CT) scan taken at a VA Medical Center was missing from the VA outpatient treatment records associated with the claims file.  Although the RO sent a letter to the Veteran in May 2009 requesting additional information from him regarding the identity of the alleged missing VA records, it appears that this letter was sent to him at an incorrect mailing address and was returned by the postal service to the RO.  It also appears that the Veteran has moved frequently during the pendency of this appeal.  The Veteran's service representative noted correctly in a March 2012 Brief submitted directly to the Board that no follow-up correspondence was sent by the RO to the Veteran after VA was notified of the Veteran's correct mailing address in December 2009.  (The Board also notes parenthetically that, in statements in a June 2008 letter, the Veteran contended that magnetic resonance imaging (MRI) scans of his lumbosacral spine taken at a VA Medical Center in August 2007 and in May 2008 were missing from the claims file.  A review of the claims file shows, however, that both of these MRI scans have been associated with the claims file and were considered by the RO in adjudicating the Veteran's claims.)

The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  A review of the claims file also shows that there is no VA outpatient treatment records dated subsequent to February 2009.  Thus, on remand, after confirming the Veteran's current mailing address of record, the RO/AMC should ask him to identify the missing records he referred to in his January 2009 VA Form 9.  The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

With respect to the Veteran's increased rating claim for a low back disability, he essentially contends that this disability has worsened since his most recent VA examination in May 2007.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in May 2007, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected low back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claims for radiculopathy in each of his lower extremities, a review of the claims file shows that the May 2007 VA examiner concluded that there was no evidence of radiculopathy (which he characterized as "nerve damage") in either of the Veteran's lower extremities.  A review of the Veteran's VA outpatient treatment records dated subsequent to May 2007 shows that he has been diagnosed as having lumbar radiculopathy following VA outpatient treatment in November 2008.  The Veteran has maintained that he currently experiences disability due to radiculopathy in both of his lower extremities (which he has characterized as "nerve damage") since his service separation.  Given the foregoing, and because this claim is being remanded to attempt to obtain additional relevant VA outpatient treatment records, the Board finds that, on remand, the Veteran should be scheduled for a new VA examination which addresses the contended etiological relationship between his radiculopathy in each of the lower extremities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for a cervical spine disability, the Board will hold off deciding this issue for now because of the additional records being obtained, which may be relevant to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current mailing address of record, contact him and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a service-connected low back disability in recent years and/or for a cervical spine disability and/or for radiculopathy in both of his lower extremities since his separation from active service.  Ask the Veteran to identify the VA medical facility where he had a CT scan taken that he referred to on his January 2009 substantive appeal (VA Form 9).  Advise the Veteran that MRI scans taken at a VA Medical Center in August 2007 and in May 2008 have been obtained and associated with the claims file.  Obtain all VA treatment records which have not been obtained already, to include all records dated since February 2009.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Then, schedule the Veteran for appropriate examination to determine the severity of the service-connected chronic low back strain and whether the Veteran has radiculopathy in the lower extremities.  The claims file must be provided to the examiner for review.  In accordance with the latest AMIE worksheets for rating lumbar degenerative disc and joint disease, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the lumbar spine disability and his allegations of radiculopathy in the lower extremities. A complete rationale for any opinions expressed must be provided.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

